DETAILED ACTION
This action is responsive to communication filed on 1/20/2022. The current pending claims are 1 – 20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is a copy of the examiner’s statement of reasons for allowance from the Office action dated 08/26/2021:  regarding claims 1, 13, and 14, the combination as claimed including a sensor circuit having a primary circuit and a secondary circuit that are mutually inductively coupled, and the primary circuit comprises a resonant tank circuit comprising at least one capacitor and an inductor coupled in parallel to ground, wherein the secondary circuit is coupled to the primary circuit via the inductor of the resonant tank circuit was neither found alone nor rendered obvious by the most relevant prior art of record. In discussing the most relevant prior art of record, attention is turned to US Patent Application Publication 2015/0020298 to Hsu which shows a sanitary appliance (100) comprising a tube (14) or chamber (11) provided with a tube wall and configured to contain in use an aqueous solution and a sensor circuit (3) for sensing inflow of matter into the sanitary appliance, a primary circuit (coupled to capacitive sensor 23) and a secondary circuit coupled to a capacitive sensor (24) having a first and second electrode, wherein in use the aqueous solution constitutes a medium of the capacitive sensor (see par. 31) but fails to show the primary circuit comprises a resonant 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754